Citation Nr: 1749943	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-20 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for erectile dysfunction, to include as due to Agent Orange exposure.

3. Entitlement to service connection for sleep apnea, to include as due to Agent Orange exposure.

4. Entitlement to service connection for arthritis (joints), to include as due to Agent Orange exposure.

5. Entitlement to service connection for restless leg syndrome, to include as due to Agent Orange exposure.

6. Entitlement to service connection for a kidney condition, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to April 1968, including service in Vietnam.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Louis, Missouri.

In August 2014 and January 2017, the Board remanded the claims for additional evidentiary development. The Board observes that a May 2017 rating decision granted the Veteran's claim of entitlement to service connection for hypertension. The remaining issues listed on the title page have since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to provide VA examinations.

The Veteran claims entitlement to service connection for bilateral hearing loss, erectile dysfunction, sleep apnea, arthritis (joints), restless leg syndrome, and a kidney condition. He asserts that all but his hearing loss are related to in service Agent Orange exposure.

Pursuant to the Board's January 2017 remand, additional VA treatment records were obtained. The Veteran was also sent the appropriate notice regarding the unavailability of his service treatment records. 

The Veteran's most recent and pertinent VA examination for hearing loss was in February 2010, wherein the examiner determined that the Veteran's hearing loss disability is less likely than not related to active duty service.

The Board notes that a review of the Veteran's VA treatment records show ongoing treatment for a number of documented conditions, including hearing loss, erectile dysfunction, sleep apnea, arthritis of joints such as the wrist, and leg pain. It does not appear that the Veteran has been afforded VA examinations for these remaining claimed conditions.

VA must provide an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes an event, injury or disease in service, and (3) indicates that the claimed disability may be associated with the in service event, injury, or disease. 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83-86   (2006) (noting that the evidence need only "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

Here, it is clear that the Veteran suffers from a number of conditions, some of which he contends are related to his in service Agent Orange exposure. While the Veteran's claimed conditions are not included under 38 C.F.R. § 3.309 (2016) for which presumptive service connection due to Agent Orange exposure is available, the Board must nevertheless consider his contentions. In order to comply with the duty to assist, the Board finds that the Veteran should be afforded VA examinations as they would help shed light on his claims. Also, given the considerable amount of time that has elapsed since his last VA audiological examination, another VA audiological examination should be provided as well. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination(s) to address the nature and etiology of his claimed disabilities of bilateral hearing loss, erectile dysfunction, sleep apnea, arthritis (joints), restless leg syndrome, and a kidney condition. The entire electronic claims file must be provided to the examiner(s) for review, and the examination report(s) should reflect that such a review was accomplished. All clinically indicated tests and consultations should be performed and any findings reported in detail. Following a review of the electronic claims file, and physical examination(s) of the Veteran, the examiner(s) is/are to address the following:

a) Provide a current diagnosis of any disability pertaining to bilateral hearing loss, erectile dysfunction, sleep apnea, arthritis (joints), restless leg syndrome, and a kidney condition.

b) For each disability identified, provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the such disability had its onset or is otherwise etiologically related to the Veteran's period of active service.

c) If any form of arthritis is diagnosed, the examiner must discuss the Veteran's assertions of continuity of  symptomatology since service, and whether such  complaints of joint pain are related to the current diagnosis of arthritis. 

In offering any requested opinion, the examiner is instructed to accept as credible the Veteran's account of his in service injury(-ies) and subsequent symptomatology.

In providing each opinion, the examiner should also consider the Veteran's contentions that his claimed conditions (besides bilateral hearing loss) are related to his in service exposure to Agent Orange (notwithstanding that VA has not added the Veteran's claimed disabilities to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available). A full rationale must be provided for any opinion expressed. 

2. After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).



